Citation Nr: 0415964	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-04 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence was submitted to warrant 
reopening the claim of entitlement to service connection for 
lumbar disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from January 1992 to November 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for postoperative residuals 
of disc disease of the lumbar spine.  The veteran presented 
oral testimony at a videoconference hearing in October 2003 
before the undersigned Veterans Law Judge.  

As discussed below, the issue of entitlement to service 
connection for disc disease of the lumbar spine is reopened.  
Further development is needed, however, and this issue is 
being REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied disc 
disease of the lumbar spine on the basis that there was no 
treatment for disc disease of the lumbar spine in service.  
The veteran was notified of his appellate rights, but did not 
appeal this decision.

2.  Evidence received since the July 1997 RO decision is new 
and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for disc disease of the 
lumbar spine.



CONCLUSIONS OF LAW

1.  The July 1997 RO decision was final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the July 1997 rating 
decision is new and material, and the claim of service 
connection for disc disease of the lumbar spine is reopened.  
38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

The veteran contends that the evidence he submitted is new 
and material, warranting reopening and a grant of his claim 
for entitlement to service connection for disc disease of the 
lumbar spine.  

The RO, in a July 1997 rating decision, denied entitlement to 
service connection for disc disease of the lumbar spine.  A 
July 1997 letter notified of the veteran of the decision and 
his procedural and appellate rights; however, the veteran did 
not appeal.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, the amended 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

Evidence of record at the time of the July 1997 rating 
decision included the veteran's claim, service medical 
records, treatment records from Big Spring, Texas and 
Albuquerque, New Mexico VA Medical Centers from June 1995 to 
June 1996, and a December 1995 VA C&P examination.  

Service medical records show that the veteran sought 
treatment for complaints of low back pain with periodic flank 
discomfort in January 1994.  There was a small amount of 
discomfort on palpation of paraspinal muscles.  The 
assessment was lumbosacral strain.  At a June 1994 
examination, just prior to discharge, the veteran denied 
recurrent back pain.  Clinical evaluation of his spine was 
normal.  

Records from Big Spring VA Medical Center show that the 
veteran was seen between June and November 1995 with 
complaints of low back pain for one year that he had been 
treated by the U.S. Navy for muscle spasm.  Examination 
showed a list, muscle spasm, and tenderness of the 
lumbosacral spine.  At L4, L5, and S1, the motor reflexes 
were intact.  There was decreased sensation at L5.  The 
assessment was chronic low back pain with acute exacerbation.  
X-rays and CT scan were negative for disc degeneration, but 
positive for lumbarization of S1.  The diagnosis was low back 
pain with questioned sciatica.  

At a December 1995 VA Compensation and Pension examination, 
the veteran reported complaints of low back pain for eleven 
months.  Findings on evaluation showed no sign of spasm, no 
noticeable limitation of range of motion, and no identifiable 
evidence of neurological involvement.  The x-rays of the 
spine were negative.  The pertinent diagnosis was subjective 
low back pain.  

At the January 1996 orthopedic consultation at Big Spring VA 
Medical Center, the veteran gave a history of three months of 
low back pain with tingling in the right foot.  Examination 
showed positive straight leg raising, muscle spasm, pain on 
range of motion, and decreased reflex in the right knee and 
ankle.  The diagnosis was disc herniation L4-5 on the right.  
He was referred to neurosurgery for evaluation of disc 
surgery for herniated nucleus pulposus L4-5 on the right.  
The consultation sheet notes that x-ray and CT scan showed 
large disc at L4-5.    

VA treatment records from Albuquerque VA Medical Center dated 
in early February 1996 show that that conservative therapy 
had failed and that the veteran was scheduled for surgery 
approximately two weeks later.  A February 1996 hospital 
discharge summary reflects that the veteran had a long-
standing history of low back pain and underwent a trial of 
three months of conservative treatment without relief of 
symptoms.  In February 1996, he had a L5, S1 discectomy for 
lumbar herniated nucleus pulposus.  When seen for follow-up 
three months later, the veteran reported recurrent pain for 
four weeks worse when sitting and the right side was greater 
than the left.  The impression was recurrent pain status post 
L5, S1 discectomy and the plan was conservative management.  

In the July 1997 decision, the RO denied the case on the 
basis that as there was no evidence that the veteran had 
lumbar disc disease in service, the claim was not well 
grounded.   

In November 1999, the veteran claimed service connection for 
his back injury and stated that records were available from 
the Albuquerque VA RO.  The RO notified him in a December 
1999 letter that his claim was previously denied and that new 
and material evidence was necessary to reopen his claim.  

Evidence added to the record since the July 1997 rating 
decision consists of a January 2000 VA examination report; 
Albuquerque VA medical records dated from March 1998 to April 
2002 including statements from the veteran's treating VA 
physician, and EMG and MRI studies; and the veteran's 
statements and personal hearing testimony.  

A March 1998 VA MRI of the lumbar spine was unremarkable two 
years after right L5-S1 hemilaminectomy; however, there was a 
disc bulge at L5-S1.  Except for L5-S1, the lower thoracic 
and lumbar spine appeared normal.  There was no impingement 
on the left-sided neural structures at any level.  An April 
1998 medical record entry stated that an EMG of the left leg 
and paraspinous muscles from L2 through S1 were normal.  

A January 2000 VA examination report noted that the veteran 
claimed that he injured his lower back in 1994 when he worked 
as a missile technician in service and a missile fell off 
onto his lower back.  He stated he was given bed rest.  He 
had x-rays, was told that he might have a herniated disk at 
L-4/L-5, and was referred for physical rehabilitation.  He 
stated he did not have any back problem for six to eight 
months and then began having chronic back pain that 
progressively worsened.  VA physicians performed back surgery 
in February 1996.  He reported noticing back pain again 
approximately one or two years after the surgery.  The 
diagnosis was status post surgery of the lumbosacral spine, 
residual still seen.  

A March 2000 hospital discharge summary showed that the 
veteran was hospitalized for approximately six days for 
treatment for acute back pain radiating into the left leg.  
He reported a history of an injury in service with recurrence 
of symptoms after about 5 to 6 months after discharge.  An 
MRI scan of the lumbar spine showed minor central herniation 
of the disk at the level of L5/S-1 with no radicular 
compression of the disk noted on the MRI scan.  The pertinent 
diagnosis was sciatica.  

The veteran was seen in June and July 2000 in the 
neurosurgery clinic for recurrent left lower extremity 
radicular symptoms status post L5-S1 discectomy 4 years 
earlier.  A recent MRI revealed L5/S1 herniated nucleus 
pulposus and neuroforaminal stenosis evident at left L5 
neuroforamen.  The assessment was recurrent S1 radicular 
symptoms.  

In December 2000 C.S., M.D., wrote that he had been following 
the veteran in a VA Pain Clinic for 6 months and that the 
veteran sustained a low back injury while on active duty in 
June 1994, and underwent a L5/S1 discectomy which gave only 
transient relief.  Dr. C.S. suspected the veteran would 
require long-term pain care.  

VA hospital and outpatient treatment records received in 
April 2002 show treatment for chronic low back pain and 
radiculopathy during the period from January 2001 to April 
2002.  The records show a history of an accident in service 
when the veteran suffered a strained back.  The May 2001 
results of an EMG study were abnormal.  There was no 
electrodiagnostic evidence of lumbar radiculopathy; however, 
history and physical examination were consistent with lumbar 
radiculopathy.  A lumbar MRI in June 2001 revealed a moderate 
broad based right recurrent or residual disk herniation at 
the L4-5 level.  An April 2002 EMG showed chronic left and 
right L2-S1 radiculopathy with no active denervation seen.

In statements and testimony including his October 2003 
hearing, the veteran testified as to an injury suffered to 
his low back in service and the treatment he received.  Post 
service, he sought medical treatment at a VA Medical Center 
and fourteen months after exiting the Navy he underwent back 
surgery.  He had relief of his symptoms for approximately two 
years before weakness and pain began returning and his low 
back disorder continued to worsen.  

Following review of the evidence submitted subsequent to the 
July 1997 decision including Dr. C.S.'s letter and additional 
VA treatment records dated from 1998 to 2002, the Board finds 
there is evidence showing that the veteran has a current 
diagnosis of lumbar herniation and radiculopathy with history 
of an injury in service.  Such evidence, presumed credible, 
bears substantially upon the specific matters under 
consideration and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
Consequently, the claim of service connection for disc 
disease of the lumbar spine is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for disc disease 
of the lumbar spine, and to this extent, the appeal is 
granted.  


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for disc disease of the lumbar 
spine.  Further development of medical evidence is necessary 
to decide this claim.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5102).  A record of his 
notification must be incorporated into 
the claims file. 

2.  The VBA AMC should contact National 
Personnel Records Center and request a 
copy of the veteran's November 1994 
discharge examination and report of x-
rays of the veteran's lumbar spine that 
were taken during the period from August 
to October 1994 at Bremerton Naval 
Hospital.  If such record is unavailable, 
the veteran should be notified and 
documentation placed in the claims file.

3.  After completing numbers 1-2 above to 
the extent possible, the VBA AMC should 
schedule the veteran for orthopedic and 
neurologic examinations to determine the 
nature and etiology of any current low 
back disability.  The claims file must be 
made available to the examiner and the 
examiner(s) should state that the claims 
file was reviewed.  The examinations 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The examiner(s) 
must express an opinion as to the 
following:

(a) What is the diagnosis of the 
veteran's current low back disorder(s)? 

(b) Is it at least as likely as not that 
any low back disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin?
The examiner(s) must provide a complete 
written rationale for all opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



